DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed March 8, 2021 has been received and entered.
3.	Claims 1-11 and 14-17 are currently pending.

Election/Restrictions
4.	Applicant’s election without traverse of Group I, claims 1-10, 14, and 15, in the reply filed on March 8, 2021 is acknowledged.
5.	Claims 11, 16, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 1-10, 14, and 15 are examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-10 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. 
The claims are drawn to a hydrolysate from Pichia minuta.  P. minuta is a naturally occurring yeast as known in the art.  Thus, the claims involve a naturally occurring product.  While a hydrolysate of P. minuta may not be found in the nature, the compounds which are are found in nature.  The creation of a general hydrolysate only breaks down the cell walls to release the compounds that are naturally in the cells of the yeast.  There is no evidence or reason to expect that any new compounds are formed.  Thus, the hydrolysate itself is a mixture of the naturally occurring compounds that are present in the cells of the yeast.  In addition, partitoning the hydrolysate based on molecular weight is also not considered to lend a marked distinction to the composition.  This partitoning simply separates naturally occurring compounds based on the size of the compounds.  No new compounds are formed.  Thus, a claim to a P. minuta hydrolysate would tie up and monopolize a subset of compounds that are naturally present in the yeast, released from the cell, and, more specifically, partitioned based on weight.  Thus, extraction of endogenous ingredients from P. minuta does not amount to an exception of the judicial exception, because isolation or purification does not result in a product which is ‘markedly different’ from the naturally-occurring component.  The result of hydrolysis is still a mixture of ingredients which are naturally-found in the yeast; i.e., the compounds are not inventive or “man-made.”  Please note that in Myriad, excising DNA to isolate the DNA from its natural source did not constitute a product which was “markedly different” from the naturally occurring DNA even though the excised ends of the DNA were different in structure when compared to native DNA. 
Claims 3-5, 10, and 14 state that the ingredients are present in particular concentrations. A change in the ratio or amount of compounds does not transform the claims into an exemption of the “judicial exception” because amounts/ratios/percentages do not set forth a “markedly different” structure as compared to the naturally-occurring product (see; e.g., Diamond v. Chakrabarty, 447 U.S. 303 (1980)).   There is no evidence to show that utilizing the claimed hydrolysate in the claimed amounts results in a product that has markedly different 
Claims 6, 7, 9, and 10 are drawn to combining the hydrolysate with additional ingredient such as a mineral, a liquid, gum arabic, or lecithin.  Combining the hydrolysate with other naturally occurring ingredients such as these is not considered to render the hydrolysate patent eligible because each ingredient would maintain its naturally occurring structure and properties and is merely present in the combination.  Mixing specific compounds does not amount to significantly more than a combination of judicial exception because mixing compounds is well-understood, routine, and conventional in the field.  In addition, there is nothing to show that mixing the hydrolysate together with a mineral, a liquid, gum arabic, or lecithin produces any sort of marked distinction.  Thus, the claimed mixture as a whole does not display markedly different characteristics in comparison with the naturally occurring counterparts.  
This judicial exception is not integrated into a practical application because either method steps or a physical manifestation of the administration of a composition are needed to show a practical application.  The claims are drawn to a composition claims rather than method claims and the composition claims do not demonstrate a physical manifestation of the administration of the composition.  Therefore, the judicial exception is not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves.  Therefore, the claims do not recite 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1, 2, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 2006/0148039) with Herscovics (Biochimie (2001), vol. 83, pp. 757-762) providing definitions.
Kobayashi teaches Ogateae minuta (synonymous with Pichia minuta) digested with α-1,2-mannosidase (see paragraphs 36 and 38).  α-1,2-mannosidase functions by hydrolysis (see page 757 of Herscovics).  Thus, Kobayashi teaches a hydrolysate of P. minuta.  The hydrolysis of the cell wall would release peptides.

Allowable Subject Matter
9.	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SUSAN HOFFMAN/            Primary Examiner, Art Unit 1655